DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims contain several instances of requiring “indirectly monitoring” a variable.  The specification does not explicitly discuss what constitutes “indirect” monitoring; however, in light of the teaching in the specification and claims of using a temperature sensor to measure a temperature which can indicate the expansion, increase or filling of the mold cavity, the term “indirectly monitoring” will be interpreted as monitoring some variable other than explicitly the expansion, increase or filling level of the resin in the mold.  For example a pressure transducer utilized in the rejection below is interpreted as in indirect measurement of the filling level as the sensor is measuring pressure and not the expansion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With regards to claim 14, the claim recites that the material is one of “PET, PP or COP” and that the second material in the second injection molding step is “at least one of another material than that in the first injection-molding step or a recyclate of the material of the first material component” rendering the claim indefinite.  While applicant’s specification describes PET and PP, the specification does not set forth or define COP.  For the purposes of examination, COP will be interpreted as cyclic olefin polymer.
Additionally, it is unclear as to whether the claim language requires the second material to be another of the materials from the list or if the second material need only be another material different from the first material.  For examination purposes the second material will be required to be different from the first, but not required to be one of the three materials limiting the first material or a recyclate thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hahn et al. (Pub No 2007/0096364).
With regards to claims 1 and 16, Hahn teaches an injection molding method for producing injection molded parts (Abstract, ¶ 0001) comprising in a first injection molding step injecting at least one first material component (42) into a mold cavity (18) of an injection mold (12, 14) to a desired filling amount at which point the first injection is stopped (¶ 0040, 0049) and in a second injection molding step injecting a second material volume (44) into the partially filled mold cavity (¶ 0041).
With regards to claim 9, Hahn teaches that the second material volume is injected into the first material volume situated in the mold cavity to develop a predominately surrounded core material (Fig. 4).
With regards to claim 10, Hahn teaches that the first material is at least partially displaced by the second material volume injected in the second injecting step at least in a peripheral region near the second gate (32) (Fig. 4).
With regards to claim 13, Hahn teaches injecting the first and second material without opening the mold as the second injection takes place explicitly while the first resin is still molten (Fig. 3-4, ¶ 0041).
With regards to claim 15, Hahn teaches an injection mold (12, 14) comprising a mold (12, 14) and a sensor (53) configured to enable a controller to terminate a first injection molding step and commence the second injection molding step (¶ 0049).
With regards to claim 17, Hahn teaches that the injection molding machine comprises an injection mold (12, 14) having at least one mold cavity (18), at least one nozzle assigned to the mold cavity (36 or 40) assigned to the cavity and a heater (¶ 0016, 0036) for the injection mold.

Claim(s) 1, 2, 4, 9-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guergov (PN 5566743).
With regards to claims 1 and 16, Guergov teaches an injection molding method for producing injection molded parts (Abstract) comprising in a first injection molding step injecting at least one first material component (pressurized air) into the mold cavity of an injection mold (step (g)-(i) relate to opening a vent to inject pressurized air), terminating the first injection molding step when a condition pertaining to a first material volume that has bene injected in the first step has been met (Guergov teaches injecting pressurized air until the pressure equals the melt pressure which pertains to a volume of air in step (i) through (j)), and in a second injection molding step injecting a second material volume (shot 
With regards to claim 2, Guergov teaches indirectly monitoring via an air pressure transducer an increase in the first material volume in the mold cavity during the first injection molding step and determining when a minimum filling level is detected when the desired pressure is reached (col 9 ln 21-44).
With regards to claim 4, Guergov teaches that the first material volume is injected by a nozzle (at the end of pneumatic line 34) spaced apart from a sensor (pressure transducer 36) that indirectly monitors the volume of air injected into the cavity by monitoring air pressure (Fig. 1).
With regards to claim 9, Guergov teaches that the second volume is injected into the first volume in the mold cavity (Fig. 1, col 4 ln 14-31).
With regards to claim 10, Guergov teaches that the first volume is displaced by the second volume through controlled vents in the mold (col 4 ln 14-64).
With regards to claim 11, Guergov teaches that the nozzle for the second material (28) is disposed on an imaginary line between the nozzle for the pneumatic line and the pressure sensor (Fig. 1).
With regards to claim 12, Guergov teaches an embodiment in which the second material volume is injected into the mold cavity by way of a nozzle which is disposed below the sensor (146) in a direction of gravity (Fig. 6, 7).
With regards to claim 13, Guergov teaches injecting the first and then second volumes without opening the mold as this would depressurize the mold.
With regards to claim 15, Guergov teaches an injection mold with a sensor (pressure transducer) adapted for stopping the injection of air and starting an injection of plastic when the injection mold is pressurized to a desired degree (col 4 ln 14-31, col 9 ln 21-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-8, 11, 12, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (Pub No 2007/0096364) as applied to claim 1 above, and further in view of Matsumoto et al. (PN 6030573).
With regards to claims 2, 4, 5, 18 and 21, Hahn as applied to claim 1 above teaches a method for injection molding in which at least two gates are activated sequentially in order to inject material into a mold cavity.  Hahn teaches that the system comprises a controller (51) in communication with a sensor (53) in order to coordinate the timing and volumes of injection of the two different materials (¶ 0049).  Hahn does not teach an explicit sensor, only that the sensor provides feedback and may be located at a location in mold to determine when the first machine has injected a sufficient amount.  As Hahn does not teach a specific sensor it is unclear if the sensor of Hahn is indirectly monitoring the filled volume of the first material.
Matsumoto teaches an injection molding method similar to that of Hahn in which a plurality of injection nozzles are provided to sequentially inject material into a mold cavity (Abstract, Fig. 1-6).  Matsumoto teaches providing a controller as a means to control the amount of resin to be fed by adjusting the period of open time for a given gate and the timing for molten resin feed initiation of a given gate by detecting the passage of the flow front past a desired location (col 5 ln 1-11) similar to the method of Hahn.  Matsumoto teaches utilizing a temperature sensor in mold at a specific location which can have a triggering temperature to indicate when the flow front has arrived which is communicated to the controller in order to open a gate for a further injection step (col 6 ln 7-19).  It 
As the sensor of Hahn in view of Matsumoto is measuring temperature the sensor of Hahn in view of Matsumoto is interpreted as indirectly monitoring for the filling level of the mold.
With regards to claim 3, as seen in Fig. 3 and 4 of Hahn the injection of the second material fills a residual free volume after the first material is injected so that the two resins fill the cavity in combination.
With regards to claim 6, Hahn teaches using a single mold cavity with a single sensor element (53) which as applied to claim 5 above is a temperature sensor.
With regards to claim 7, Matsumoto teaches that the temperature sensor has a triggering temperature selected depending upon the molding conditions as known to those skilled in the art (col 6 ln 7-19).  As the sensor is within a mold cavity and the cavity is subjected to a molten resin and the temperature sensor is explicitly taught to have a triggering temperature necessarily requiring a threshold at which the temperature changes from the ambient temperature to a new temperature as a result of the molten resin entering the mold it would have 
With regards to claim 8, claim 5 does not positively require a delay period and therefor the limitation of claim 8 further defining an optional limitation is not positively required.  Further, while the teachings of Hahn and Matsumoto do not explicitly teach a delay this would at a minimum read upon using a delay period of 0 seconds or effectively no delay.
With regards to claim 11, Hahn teaches that the mold comprises two nozzles and a sensor.  As the line required by applicant’s claim is imaginary and is not required to be straight, one of ordinary skill is capable of drawing an imaginary line in some fashion that connects all three components in any order on the imaginary line.
With regards to claim 19, Hahn teaches that the controller opens or closes the injection nozzles based upon the sensor (¶ 0049).
With regards to claims 20 and 22, Hahn teaches that the sensor may be an in mold sensor (¶ 0049).  Matsumoto teaches that in mold sensors can be placed at (flush) or about at the mold cavity surface which is a definite point somewhere in the mold cavity which is necessarily a defined spacing from the nozzle.
With regards to claim 23, Hahn teaches that each of the two nozzles is independent (Fig. 1) and comprises an individual gate and that a controller is 
With regards to claims 12, 24 and 25, Hahn teaches that the machine comprises a plurality of nozzles (Fig. 1) and teaches that the particular location of the nozzles with respect to the mold cavity is not limited (¶ 0046) and that the particular cavity shape is not limited (¶ 0045).  Barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the location of nozzles for the mold cavity following the suggestion of Hahn including positions in which the nozzles are offset in a direction of gravity or below the sensor in a direction of gravity through a simple rearrangement of parts.  See MPEP 2144.04 VI C.
With regards to claim 26, Hahn teaches a duct system (bushings, 22 and 28) for feeding the first and second material components that open via the nozzles (26, 32) into the mold cavity (Fig. 1).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (Pub No 2007/0096364) as applied to claim 1 above, and further in view of Duffy et al. (Pub No 2014/0306365).
With regards to claim 14, Hahn teaches that the first and second material are different (¶ 0042) with one being a skin material and one being a core material that do not necessarily bond and have different desirable properties.  Hahn does not explicitly teach that the first material injected (skin material) is one of PET, PP or COP.
Duffy teaches a similar method of injection molding (Abstract) in which multiple resins are injected into a single mold to form an article having a core-skin structure (¶ 0003-0007, 0065).  Duffy teaches that it was well known in the art at the time the invention was effectively filed to utilize PET or PP for a skin material (¶ 0003).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize PET or PP for the skin material of Hahn as Hahn does not teach a specific plastic material prompting one of ordinary skill to look to related art and the two materials are well known and used skin materials for core-skin injection molded components presenting a reasonable expectation of success.



Claims 12, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (Pub No 2007/0096364) in view of Matsumoto et al. (PN 6030573) as applied to claims 2 and 23 above, and further in view of Monnet (PN 4497763).
With regards to claims 12, 24 and 25, Hahn in view of Matsumoto as applied to claims 2 and 23 above teaches a method and device for injection molding a skin-core article in which at least two nozzles are provided for injecting a first and second material into the mold cavity.  Hahn teaches that the first injection molding step should fill the cavity to a point at which it at least covers the second injection nozzle (¶ 0040).  Hahn in view of Matsumoto teaches utilizing a sensor at a position in the mold cavity wall which will trigger when the flow front has reached a desired position such as downstream of the second gate (Fig. 1 of Matsumoto).  Hahn does not limit the location of the nozzles with regards to the mold cavity or the shape of the mold cavity itself (¶ 0045-0046).  Hahn does not explicitly teach arranging the nozzles in any particular configuration with respect to the direction of gravity.
Monnet teaches a similar method of injection molding in which a skin material is first introduced into a mold cavity followed by introduction of a core material into the mold cavity (Abstract, Fig. 1, col 2 ln 32-62).  Monnet teaches that it is advantageous to orient the mold cavity such that the nozzle for the skin material is at the bottom of the cavity and the nozzle for the core material is offset from the skin material nozzle in the direction of gravity which will cause the mold to fill vertically and provide an advantageous skin due to viscosities of the materials (Fig. 1, col 2 ln 32-col 3 ln 17).  It would have been obvious to one of 
With regards to the position of the sensor along the direction of gravity, the orientation of the two nozzles as discussed in Monnet are at the bottom and just above the bottom of the mold cavity.  As Hahn requires the injection of the skin material to continue until at least covering the nozzle for the core material, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to place the flow front sensor at a position above the core nozzle to ensure that material is filled to at least cover the nozzle.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742